SCHWARTZ, Chief Judge.
On the controlling authority of Metropolitan Dade County v. Stein, 384 So.2d 167 (Fla. 3d DCA 1980), we hold that Pena is entitled under section 448.08, Florida Statutes (1985), to an award of the attorney’s fees incurred in an administrative proceeding before a hearing examiner which resulted in his reinstatement as a Dade County bus driver. See also Doyal v. School Bd. of Liberty County, 415 So.2d 791 (Fla. 1st DCA 1982). The contrary determination below is therefore reversed and the cause remanded for the trial court to fix the recoverable amount.
We certify that this decision is in direct conflict with Werthman v. School Bd. of Seminole County, 599 So.2d 220 (Fla. 5th DCA 1992) and Davis v. School Bd. of Gadsden County, 646 So.2d 766 (Fla. 1st DCA 1994).
Reversed, conflict certified.